IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44637

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 585
                                                )
       Plaintiff-Respondent,                    )   Filed: September 18, 2017
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
BLAINE LEE BLAIR,                               )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Richard. D. Greenwood, District Judge.

       Judgment of conviction and concurrent, unified sentences of twenty years, with a
       minimum period of confinement of five years, for two counts of sexual exploitation of a
       child, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Erik R. Lehtinen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.


                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge


PER CURIAM
       Blaine Lee Blair pleaded guilty to two counts of felony sexual exploitation of a child,
Idaho Code § 18-1507. The district court imposed concurrent, unified twenty-year sentences,
with five years determinate. Blair appeals, contending that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.


                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Blair’s judgment of conviction and sentence are affirmed.




                                                   2